DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11/20/2020.
Claims 1-30 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/20/2020; 11/16/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5814 in [00190].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1500-3800 in figs. 15-38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 17, and 24 are objected to because of the following informalities:
Claims 8 and 24 recite “wherein the contacting part extends beyond a portion of the robot, for the variable angle.” According to the examiner’s interpretation of the claim, the part “for the variable angle,” can be disregarded. The examiner suggests removing this part of the claim because it causes confusion. If this part provides significant meaning to the claim, a 112(b) rejection would be required.
Claim 17 recites the typographical error “the second location is a based upon…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: contacting part in claims 1, 8, 15, and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure of the contacting part is provided as at least one of a suction cup, a gripper finger, and a magnet.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bjornson (US 5080415 A).

Regarding Claim 1,
Bjornson teaches
A robot comprising: an end effector including a contacting part configured to contact a workpiece (“The present invention may be considered a second robot attached to the distal end of the arm of a first robot. Further, the finger structure shown in FIG. 1 with a single finger or thumb 32 in one group of fingers and a pair of fingers 34 and 36 in a second group of fingers, enables the gripper to pick up many sizes and shapes of objects. The gripper module is especially adapted, however, for picking up rectangular flat objects, such as object 42 in FIG. 1, and circular flat objects securely.” See at least Col. 4, lines 43-52); 
a tool flange of the robot (“With reference to FIG. 1, a robot hand or gripper module of the present invention includes a housing 12 pivotally connected to a mount 14 which is mechanically attachable to a robot arm 16 by simple removable connection, an end portion of which is shown in phantom.” Col. 2, lines 55-60; “As seen in FIGS. 3, 6, 7 and 8, mount 14 may include knobs 82 or other appendages to enable it to attach to a specified robot arm.” See at least Col. 4, lines 16-18; Examiner Interpretation: The mount 14 is the tool flange of the robot 16.); 
and a joint positioned between, and connected to, the tool flange and the end effector, the joint being configured to create a variable angle between the tool flange and the end effector (“Referring to FIG. 2, housing 12 is pivotally attached to mount 14 via joints 18 and 48. Mount 14 has a bracket 50 extending into housing 12 and terminating at joints 18 and 48. A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48. Pivoting about a vertical axis between joints 18 and 48 defines a .theta. axis degree of freedom.” See at least Col. 3, lines 22-29; “With reference to FIGS. 3-8, the robot gripper's housing 12 pivots on an axis 20 through joints 18 and 48 so as to orient itself with respect to an object to be picked up. This is indicated in FIG. 3 by arrows 22 and phantom positions 15 for mount 14. Though FIG. 3 appears to show rotation of mount 14, mount 14 is in actuality fixed to a robot arm and housing 12 rotates.” See at least Col. 3, line 65 to Col. 4, line 3; Also see the rotation 22 about axis 20 in fig. 1 (provided below)
 
    PNG
    media_image1.png
    847
    542
    media_image1.png
    Greyscale
).

Regarding Claim 2,
Bjornson further teaches
wherein the variable angle is controlled between at least two fixed angles (“A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48. Pivoting about a vertical axis between joints 18 and 48 defines a .theta. axis degree of freedom.” See at least Col. 3, lines 25-29; Examiner Interpretation: A stepper motor would control the joint between more than two fixed angles because stepper motors operate at discrete fixed step angles.).

Regarding Claim 4,
Bjornson further teaches
wherein the variable angle is controlled between multiple angles (“A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48. Pivoting about a vertical axis between joints 18 and 48 defines a .theta. axis degree of freedom.” See at least Col. 3, lines 25-29; Examiner Interpretation: Both a servo and stepper motor would control the joint between multiple angles.)

Regarding Claim 6,
Bjornson further teaches
wherein the variable angle is controlled by a motor (“A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48.” See at least Col. 3, lines 25-28).

Regarding Claim 7,
Bjornson further teaches
wherein the end effector is a mechanical or suction end effector (The fingers gripping the object shown in at least fig. 1 show that the end effector is a mechanical end effector.).

Regarding Claim 8,
Bjornson further teaches
wherein the contacting part extends beyond a portion of the robot, for the variable angle (See how the fingers extend beyond the robot 16 in fig. 1).

Regarding Claim 9,
Bjornson further teaches
wherein the contacting part includes at least one of a suction cup, a gripper finger, and a magnet configured to attach the end effector to the workpiece (See the gripper fingers in fig. 1.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (US 5080415 A) in view of Murayama (NPL: “Development of new articulated manipulators with compact pneumatic cylinders”).

Regarding Claim 3,
Bjornson does not explicitly teach
wherein the variable angle is controlled by a pneumatic cylinder.
However, Murayama teaches
	“The articulated manipulators which we have designed and manufactured have three joints, with a built-in pneumatic cylinder in each joint, so that joints can be actuated directly and separately.” See at least Section 1. Preface.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bjornson to further include the teachings of Murayama to implement a pneumatic cylinder controlled joint to improve motion flexibility and safety performance for the purpose of grasping objects (“if active use of pneumatic cylinders with easy force control through pressure adjustments can be made, it is possible to develop manipulators which are both flexible in motion and excellent in safety performance. For example, such manipulators will deform its shapes in line with the objects to be grasped in the initial stage of operation, and its stiffness will increase in the actual grasping operation: a very effective example of possible applications of pneumatic actuators to manipulators.” See at least Section 1. Preface.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (US 5080415 A) in view of Berghofer (US 20170274533 A1).

Regarding Claim 5,
Bjornson does not teach the joint having a 180 degree range of motion and therefore does not explicitly teach
wherein the variable angle is controlled over a range of 180 degrees of motion.
However, Berghofer teaches the concept of
“one rotary joint, which has an angle range of 180 degrees.” [0109]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bjornson to further include the teachings of Berghofer to increase manipulability or movability (“In one embodiment, the predefined positioning pose is a pose in which the robot has an advantageous manipulability or movability, in particular one or more joints of the robot are respectively moveable in opposite directions, at least substantially in equal magnitudes. Thus, for example, one rotary joint, which has an angle range of 180 degrees” [0109]).

Claim(s) 10-19, 21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (US 5080415 A) in view of Bradski (US 20160221187 A1).

Regarding Claim 15,
Bjornson teaches
A method of picking one or more workpieces presented in a variable pose (“It is an object of the present invention to provide a robot hand or gripper having supplemental degrees of freedom to those already found on robots with a simple gripper-robot interface so as to enable the gripper to grasp objects of any orientation on a work space, with fine precision, regardless of the type of robot arm to which it is attached.” See at least Col. 1, line 67 to Col. 2, line 5), 
positioning an end effector of the robot near the at least one workpiece (“With reference to FIGS. 3-8, the robot gripper's housing 12 pivots on an axis 20 through joints 18 and 48 so as to orient itself with respect to an object to be picked up.” See at least Col. 3, lines 65-68), 
the end effector includes a contacting part configured to contact the at least one workpiece (“The present invention may be considered a second robot attached to the distal end of the arm of a first robot. Further, the finger structure shown in FIG. 1 with a single finger or thumb 32 in one group of fingers and a pair of fingers 34 and 36 in a second group of fingers, enables the gripper to pick up many sizes and shapes of objects. The gripper module is especially adapted, however, for picking up rectangular flat objects, such as object 42 in FIG. 1, and circular flat objects securely.” See at least Col. 4, lines 43-52); 
adjusting a joint positioned between, and connected to, a tool flange of the robot and the end effector, the joint being configured to create a variable angle between the tool flange and the end effector (“Referring to FIG. 2, housing 12 is pivotally attached to mount 14 via joints 18 and 48. Mount 14 has a bracket 50 extending into housing 12 and terminating at joints 18 and 48. A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48. Pivoting about a vertical axis between joints 18 and 48 defines a .theta. axis degree of freedom.” See at least Col. 3, lines 22-29; “With reference to FIGS. 3-8, the robot gripper's housing 12 pivots on an axis 20 through joints 18 and 48 so as to orient itself with respect to an object to be picked up. This is indicated in FIG. 3 by arrows 22 and phantom positions 15 for mount 14. Though FIG. 3 appears to show rotation of mount 14, mount 14 is in actuality fixed to a robot arm and housing 12 rotates.” See at least Col. 3, line 65 to Col. 4, line 3; Also see the rotation 22 about axis 20 in fig. 1 (provided below)
 
    PNG
    media_image1.png
    847
    542
    media_image1.png
    Greyscale
); 
controlling the robot to retain the at least one workpiece in the end effector (“In addition to pivoting, the gripper also extends and retracts fingers for picking up an object.” See at least Col. 4, lines 3-5);

Bjornson does not explicitly teach
the method comprising: identifying at least one workpiece at a first location; 
controlling the robot to move the at least one workpiece retained in the end effector to a second location; and placing, via the robot and the end effector, the at least one workpiece in a known pose at the second location.

However, Bradski teaches
identifying at least one workpiece at a first location (“As shown in FIG. 6A, the robotic arm 602 may be positioned over the bin 610 in order to analyze the object 608 within the physical environment. In particular, one or more sensors (e.g., sensor 604) on the robotic arm 602 may be used to identify characteristics of the object 608 in order to determine potential grasp points on the object 608.” See at least [0098]);
controlling the robot to move the at least one workpiece retained in the end effector to a second location; and placing, via the robot and the end effector, the at least one workpiece in a known pose at the second location (“At block 506, method 500 involves determining a motion path for the gripper to follow in order to move the physical object to a drop-off location for the physical object.” See at least [0133]; “For example, consider the case of going to an object, grasping it, and then dropping it off at a drop-off location as discussed herein. In this case, there may be two goal poses in Cartesian space such as the grasping pose and the drop-off pose.” See at least [0139]; “To illustrate, consider FIG. 6D showing the robotic arm 602 moving object 608 through a determined motion path 614 to the drop-off location 612 and subsequently, the robotic arm 602 places the object at the drop-off location 612.” See at least [0153]).
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Bjornson to further include the teachings of Bradski to dynamically and efficiently perform pick and place operations with a robot (See at least [0003], [0078], and [0080]).

Regarding Claim 16,
Bjornson does not explicitly teach
wherein controlling the robot and the end effector includes automatically calculating a path between the first location and the second location.
However, Bradski teaches
	“In an example embodiment, the robotic arm may move along a path, from its initial pose to a grasp or viewpoint pose, and then to a drop-off pose or a second viewpoint pose. Solving for the best joint position at each Cartesian pose in this chain may be done individually. However, a more desirable robot motion may be achieved by considering all poses at once. For example, consider the case of going to an object, grasping it, and then dropping it off at a drop-off location as discussed herein. In this case, there may be two goal poses in Cartesian space such as the grasping pose and the drop-off pose. Each of these may have multiple solutions in joint space. Therefore, the system may be configured for optimization of the joint space solutions for the two poses together. … As such, dynamic programming may determine the most appropriate path, in the sense that the path has the smallest cost of all the connected paths from start to goal.” See at least [0139-0140]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to dynamically and efficiently perform pick and place operations with a robot (See at least [0003], [0078], and [0080]).

Regarding Claim 17,
Bjornson does not explicitly teach
wherein automatically calculating the path between the first location and the second location is a based upon, at least in part, the variable angle.
However, Bradski teaches
“In an example embodiment, the robotic arm may move along a path, from its initial pose to a grasp or viewpoint pose, and then to a drop-off pose or a second viewpoint pose. Solving for the best joint position at each Cartesian pose in this chain may be done individually. However, a more desirable robot motion may be achieved by considering all poses at once. For example, consider the case of going to an object, grasping it, and then dropping it off at a drop-off location as discussed herein. In this case, there may be two goal poses in Cartesian space such as the grasping pose and the drop-off pose. Each of these may have multiple solutions in joint space. Therefore, the system may be configured for optimization of the joint space solutions for the two poses together. … As such, dynamic programming may determine the most appropriate path, in the sense that the path has the smallest cost of all the connected paths from start to goal.” See at least [0139-0140]; Also see in fig. 6D (provided below) the first and second variable angles made by the end effector joint (indicated by large arrows) that correspond to the grasping and drop-off poses. 

    PNG
    media_image2.png
    356
    429
    media_image2.png
    Greyscale
; Examiner Interpretation: The grasp and drop-off poses involve a variable angle as seen in fig. 6D. Since the path is calculated based upon these poses, the path is based upon, at least in part, the variable angle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to dynamically and efficiently perform pick and place operations with a robot (See at least [0003], [0078], and [0080]).

Regarding Claim 18,
Bjornson further teaches
wherein the variable angle is controlled between at least two fixed angles (“A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48. Pivoting about a vertical axis between joints 18 and 48 defines a .theta. axis degree of freedom.” See at least Col. 3, lines 25-29; Examiner Interpretation: A stepper motor would control the joint between more than two fixed angles because stepper motors operate at discrete fixed step angles.).

Regarding Claim 19,
Bjornson does not explicitly teach
further comprising: setting the variable angle to a first angle; and adjusting the variable angle to a second angle while the at least one workpiece is retained in the end effector.
However, Bradski teaches
See in fig. 6D (provided below) the first and second variable angles made by the end effector joint (indicated by large arrows) that correspond to the grasping and drop-off poses. 

    PNG
    media_image2.png
    356
    429
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to dynamically and efficiently perform pick and place operations with a robot (See at least [0003], [0078], and [0080]).

Regarding Claim 21,
Bjornson further teaches
wherein the variable angle is controlled with multiple angles (“A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48. Pivoting about a vertical axis between joints 18 and 48 defines a .theta. axis degree of freedom.” See at least Col. 3, lines 25-29; Examiner Interpretation: Both a servo and stepper motor would control the joint between multiple angles.).

Regarding Claim 23,
Bjornson further teaches
wherein the variable angle is controlled via a motor (“A motor 52, which may be either a servo or a stepper motor, operates gears in a gear cage 54 so as to cause housing 12 to pivot on its axis about joints 18 and 48.” See at least Col. 3, lines 25-28).

Regarding Claim 24,
Bjornson further teaches
wherein the contacting part extends beyond a portion of the robot, for the variable angle (See how the fingers extend beyond the robot 16 in fig. 1).

Regarding Claim 25,
Bjornson further teaches
wherein the contacting part includes at least one of a suction cup, a gripper finger, and a magnet configured to attach the end effector to the at least one workpiece (See the gripper fingers in fig. 1.).

Regarding Claims 10 and 26,
Bjornson does not explicitly teach
wherein a/the path is automatically calculated based upon, at least in part, the variable angle.
However, Bradski teaches
“In an example embodiment, the robotic arm may move along a path, from its initial pose to a grasp or viewpoint pose, and then to a drop-off pose or a second viewpoint pose. Solving for the best joint position at each Cartesian pose in this chain may be done individually. However, a more desirable robot motion may be achieved by considering all poses at once. For example, consider the case of going to an object, grasping it, and then dropping it off at a drop-off location as discussed herein. In this case, there may be two goal poses in Cartesian space such as the grasping pose and the drop-off pose. Each of these may have multiple solutions in joint space. Therefore, the system may be configured for optimization of the joint space solutions for the two poses together. … As such, dynamic programming may determine the most appropriate path, in the sense that the path has the smallest cost of all the connected paths from start to goal.” See at least [0139-0140]; Also see in fig. 6D (provided below) the first and second variable angles made by the end effector joint (indicated by large arrows) that correspond to the grasping and drop-off poses. 

    PNG
    media_image2.png
    356
    429
    media_image2.png
    Greyscale
; Examiner Interpretation: The grasp and drop-off poses involve a variable angle as seen in fig. 6D. Since the path is calculated based upon these poses, the path is based upon, at least in part, the variable angle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of (modified) Bjornson to further include the teachings of Bradski to dynamically and efficiently perform pick and place operations with a robot (See at least [0003], [0078], and [0080]).

Regarding Claims 11 and 27,
Bjornson does not explicitly teach
wherein the path is calculated to avoid collisions and calculated to allow the end effector to contact a pick surface of the workpiece.
However, Bradski teaches
“In other examples, the 3D model may be used for collision avoidance. Within examples, planning a collision-free path may involve determining the 3D location of objects and surfaces in the environment. A path optimizer may make use of the 3D information provided by environment reconstruction to optimize paths in the presence of obstacles.” See at least [0064]; “various object surface characteristics may be used to determine potential grasp points.” See at least [0116]; “For example, as shown in FIGS. 6A-6B, as the robotic arm 602 analyzes the physical environment and approaches object 608, the robotic arm 602 may select a grasp point that ensures a collision with obstructing objects (e.g., bin 610, the platform of the drop-off location 612) is avoided.” [0146]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to dynamically and efficiently perform pick and place operations with a robot (See at least [0003], [0078], and [0080]).

Regarding Claims 12 and 28,
Bjornson does not explicitly teach
wherein the path is automatically calculated based upon, at least in part, a second variable angle.
However, Bradski teaches
See in fig. 6D (provided below) the first and second variable angles made by the end effector joint (indicated by large arrows) that correspond to the grasping and drop-off poses. 

    PNG
    media_image2.png
    356
    429
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to achieve a shorter, smoother, and/or more efficient path between poses (see at least [0139-0142]).

Regarding Claim 14,
Bjornson does not explicitly teach
wherein the path is calculated based upon, at least in part, a pick pose of the workpiece or the place pose of the workpiece, wherein the pick pose corresponds to a first angle of the variable angle and the place pose corresponds to a second angle of the variable angle.
However, Bradski teaches
See in fig. 6D (provided below) the first and second variable angles made by the end effector joint (indicated by large arrows) that correspond to the grasping and drop-off poses. 

    PNG
    media_image2.png
    356
    429
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to achieve a shorter, smoother, and/or more efficient path between poses (see at least [0139-0142]).

Regarding Claim 29,
Bjornson does not explicitly teach
wherein automatically calculating the path is based upon, at least in part, a pick pose of the workpiece or the place pose of the workpiece, wherein the pick pose corresponds to a first angle of the variable angle and the place pose corresponds to a second angle of the variable angle.
However, Bradski teaches
See in fig. 6D (provided below) the first and second variable angles made by the end effector joint (indicated by large arrows) that correspond to the grasping and drop-off poses. 

    PNG
    media_image2.png
    356
    429
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to achieve a shorter, smoother, and/or more efficient path between poses (see at least [0139-0142]).

Regarding Claims 13 and 30,
Bjornson does not explicitly teach
wherein the path is optimized based upon, at least in part, the first variable angle and the second variable angle.
However, Bradski teaches
	“In an example embodiment, the robotic arm may move along a path, from its initial pose to a grasp or viewpoint pose, and then to a drop-off pose or a second viewpoint pose. Solving for the best joint position at each Cartesian pose in this chain may be done individually. However, a more desirable robot motion may be achieved by considering all poses at once. For example, consider the case of going to an object, grasping it, and then dropping it off at a drop-off location as discussed herein. In this case, there may be two goal poses in Cartesian space such as the grasping pose and the drop-off pose. Each of these may have multiple solutions in joint space. Therefore, the system may be configured for optimization of the joint space solutions for the two poses together. … Additionally, for each pair of joint space solutions in neighboring goals, the system may compute an optimal path between the joint configurations.” See at least [0139-0142]; Also see in fig. 6D (provided below) the first and second variable angles made by the end effector joint (indicated by large arrows) that correspond to the grasping and drop-off poses. 

    PNG
    media_image2.png
    356
    429
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Bradski to achieve a shorter, smoother, and/or more efficient path between poses (see at least [0139-0142]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (US 5080415 A) in view of Bradski (US 20160221187 A1) and Murayama (NPL: “Development of new articulated manipulators with compact pneumatic cylinders”).

Regarding Claim 20,
Bjornson does not explicitly teach
wherein setting and adjusting the variable angle occurs via a pneumatic cylinder.
However, Murayama teaches
	“The articulated manipulators which we have designed and manufactured have three joints, with a built-in pneumatic cylinder in each joint, so that joints can be actuated directly and separately.” See at least Section 1. Preface.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Murayama to implement a pneumatic cylinder controlled joint to improve motion flexibility and safety performance for the purpose of grasping objects (“if active use of pneumatic cylinders with easy force control through pressure adjustments can be made, it is possible to develop manipulators which are both flexible in motion and excellent in safety performance. For example, such manipulators will deform its shapes in line with the objects to be grasped in the initial stage of operation, and its stiffness will increase in the actual grasping operation: a very effective example of possible applications of pneumatic actuators to manipulators.” See at least Section 1. Preface.).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjornson (US 5080415 A) in view of Bradski (US 20160221187 A1) and Berghofer (US 20170274533 A1).

Regarding Claim 22,
Bjornson does not explicitly teach
wherein the variable angle is controlled over a range of 180 degrees of motion.
However, Berghofer teaches the concept of
“one rotary joint, which has an angle range of 180 degrees.” [0109]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Bjornson to further include the teachings of Berghofer to increase manipulability or movability (“In one embodiment, the predefined positioning pose is a pose in which the robot has an advantageous manipulability or movability, in particular one or more joints of the robot are respectively moveable in opposite directions, at least substantially in equal magnitudes. Thus, for example, one rotary joint, which has an angle range of 180 degrees” [0109]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 20210121254 A1) is pertinent because it discusses an end effector attachable to a robot arm and a joint between the attachment part and a contacting part (see at least fig. 2 for the variable angle and end effector and [0040] for the flange).
Bidram (US 20200108496 A1) is pertinent because it illustrates (see the drawings) the features of at least claim 1 mounted to a mobile robot rather than a robot arm.
Johnson (US 20100101346 A1) is pertinent because it discusses modular joints and end effectors. Under a broad reasonable interpretation of the claimed tool flange, Johnson’s attachable joint and end effector connected in series would teach the features of at least claim 1.
Frey (US 20210213629 A1) does not qualify as prior art but is pertinent as it discusses a picking robot with an attachable end effector with a flange, joint, and contacting part. The joint is controlled with a pneumatic cylinder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664